Order, Supreme Court, Bronx County (Howard Silver, J.), entered on or about September 9, 2002, which denied plaintiffs motion for partial summary judgment as to liability, unanimously affirmed, without costs.
Although the vehicle owned by defendant Triboro Coach and operated by defendant Ruffino hit plaintiffs stationary vehicle from behind, summary judgment as to liability was properly denied since Ruffino adequately explained the collision as attributable to circumstances other than negligence on his part (cf. Mitchell v Gonzalez, 269 AD2d 250 [2000]). Ruffino’s testimony that he was driving approximately two bus lengths behind plaintiff and traveling slowly, i.e., 10 to 15 miles per hour, due to hazardous road conditions, but nonetheless skidded on snow and ice into plaintiffs vehicle as he attempted to stop, was sufficient to require a trial on the issue of defendants’ liability for negligence (see Noia v De Rosa, 78 AD2d 789 [1980], affd 54 NY2d 631 [1981]). Concur — Nardelli, J.P., Williams, Friedman, Marlow and Gonzalez, JJ.